Pope, Judge.
Appellant/defendant appeals from the trial court’s order granting summary judgment to appellee/plaintiff. The record shows the order granting plaintiff summary judgment was entered on February 28, 1992, and that defendant filed its motion for reconsideration on March 11, 1992. The trial court denied plaintiff’s motion on April 23, 1992, and plaintiff filed its notice of appeal to this court on May 4, 1992.
“ ‘(T)he only appealable order of record is the order of [February 28, 1992] granting . . . summary judgment to the plaintiff. (Cits.) The appeal was not filed within 30 days from this order, however, but was filed subsequent to the denial of a motion for reconsideration of *494this order several months later. It has repeatedly been held that, unlike a motion for new trial, motion in arrest of judgment, or motion for judgment notwithstanding the verdict, a motion for reconsideration does not extend the time for filing a notice of appeal. (Cits.) . . . Thus we lack jurisdiction to entertain the appeal.’ Becker v. Fairman, 167 Ga. App. 708, 709 (1) (307 SE2d 520) (1983). See also Hargrove v. Phillips, 186 Ga. App. 525 (368 SE2d 123) (1988); Guthrie v. D. L. Claborn Buick, 180 Ga. App. 128 (348 SE2d 523) (1986). ‘(E)ven if we were to construe [defendant’s] (motion for reconsideration) as a motion to set aside, this court would still have no jurisdiction over the appeal. Appeals from the denial of such motions are discretionary and [defendant] did not follow the applicable procedure to secure appellate review of the denial of (its) motion. (Cits.)’ Lewis v. Sun Mgt., 182 Ga. App. 560 (356 SE2d 526) (1987).” Alvin Lee Co. v. Garmon Elec. Contractors, 190 Ga. App. 159 (378 SE2d 384) (1989).
Decided November 25, 1992.
Herbert H. Hamlett, pro se.
Bradford & Preis, Dorine E. Preis, for appellee.

Appeal dismissed.


Birdsong, P. J., and Andrews, J., concur.